PACKAGING CONTAINER WITH PREFORMED SEALING RING

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed January 25, 2022, was received.  Claims 1, 5, 22, and 24 were amended.  Claims 3-4 and 6 were canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification:
On page 1, line 6, after “2018” insert –, now U.S. Patent No. 10,766,682–.
In the claims:
In claim 1, line 4, delete the first instance of “having an ”.
In claim 22, line 3, after “receive ” delete “the ”.
Authorization for this examiner’s amendment was given in an interview with Harold J. Fassnacht on March 24, 2022.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 22 and 29 as being anticipated by Ingemann (US 4,529,100) are withdrawn because independent claim 22 has been amended.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1-2, 5, 7-14, 23, and 25-29 as being unpatentable over Ingemann and additional references are withdrawn because independent claims 1 and 22 have been amended.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ashby et al. (US 2015/0217059) teach a near field communication chip (i.e., an RFID device) that may be embedded into a sealing ring (e.g., an elastomeric plunger seal for a syringe or an o-ring seal) (Abstract; [0063]).  Moore (US 2,875,563) teaches a packaging container that includes a gasket material itself made of an adhesive applied in liquid form and allowed to solidify (Fig. 7; col. 1, LL. 65-69; col. 2, LL. 46-53; col. 5, LL. 37-61).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a packaging container as claimed, and particularly the combination of a rigid tray comprising a base, a flange, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745